Citation Nr: 1624617	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had unverified active service in the United States Navy (USN) from December 8, 1965 to September 29, 1969, to include service in the Republic of Vietnam (RVN).  The Veteran had verified service in the USN from September 1969 to October 1978, and in the United States Army from October 1980 to May 1990.  His military decorations include, in part, the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned at a video conference hearing in September 2010.  A copy of the hearing transcript (T.) has been associated with the electronic record.

In July 2013, the Board, in part, remanded the matters on appeal to the RO for additional substantive development; specifically, to have VA examine the Veteran to determine the etiology of any currently present left shoulder and low back disabilities.  VA examined the Veteran in August 2013.  (See August 2013 VA Shoulder/Arm and Back (Thoracolumbar Spine) Disability Benefits Questionnaire (DBQ) reports). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that they must be remanded for noncompliance with the Board's July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the United States Court of Appeals for Veterans Claims (Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The July 2013 Board remand directed the AOJ to obtain an addendum opinion from a VA clinician who had previously examined the Veteran in December 2008 and had provided a March 2010 addendum opinion.  The VA clinician was requested to provide opinions as to whether the Veteran's current low back and right shoulder disabilities were related to his military service.  In the body of its remand, the Board noted that in the March 2010 addendum, the VA clinician stated that there was a significant gap between the time of the Veteran's in-service injuries and the onset of his current symptomatology, and therefore it would be purely speculative to relate those two conditions [to his period of active service].  Conversely, the VA examiner also stated that there did not appear to be any intervening injuries to either the shoulder or back [post-service], "so there is a probability that the current conditions are related to his service accidents."  (See March 2010 VA addendum opinion). 

The Board noted that the Veteran's service treatment records (STRs), dated from June to September 1983, disclosed treatment for low back pain, a diagnosis of possible muscle strain and placement on a limited profile (no lifting over 10 pounds).  In addition, STRs, dated from September to October 1989, disclose that the Veteran was treated on multiple occasions for left shoulder pain, to include a diagnosis of left shoulder tendinitis.  (See July 2013 Board remand). 

In the body of the Remand, the Board noted that while there was a negative nexus opinion of record, the opinion was based, in part, on the lack of medical evidence documenting treatment for back problems after service without adequately considering the lay evidence of continuity of symptomatology.  Id. 

In August 2013, the same VA clinician opined that it was is less likely than not that the Veteran's current shoulder strain was due to military service, noting that he was treated in 1989 for left shoulder strain and a silent gap in reference to any shoulder condition until 2007, when he was evaluated by a private provider.  (See August 2013 VA Shoulder/Army DBQ at page (pg.) 5).  Regarding the Veteran's lumbar spine, the VA clinician opined that it was less likely than not the Veteran's degenerative joint disease (DJD) of the lumbar spine was caused by or a result of any low back problem diagnosed in service, noting that the Veteran had received treatment on several occasion for lower back strain in 1983.  Therefore, according to the VA clinician, although the Veteran had received treatment for low back pain in service, there was no documentation of a chronic lower back condition that started in service and no evidence of DJD while in the service.  (See August 2013 VA Back (Thoracolumbar Spine) DBQ at pg. 11). 

While the August 2013 VA examiner considered the Veteran's treatment for left shoulder strain and lower back strain during service, the examiner did not consider the competent lay evidence of continuity of symptomatology of record.  The Board notes that the Veteran has fairly consistently reported having continued left shoulder and low back problems since service.  (See VA Form 21-4138, Statement in Support of Claim, received into the Veteran's electronic record on April 17, 2009 and T. at pgs. 6, 11).  Conversely, a November 2007 report, prepared by Arrowhead Clinic, reflects that Veteran complained of having had low back pain for two (2) weeks after lifting at work.  When seen at the VA clinic in March 2008, the Veteran reported having experienced insidious left shoulder pain that had its onset seven (7) days previously.  During a December 2008 examination, the Veteran indicated that he had injured his left shoulder in the 1980s after he had lifted a tire.  He related that he was "fine" until 2007 when he started to have symptoms.  During this same examination, he related that he had injured his low back in 1983, was placed on limited duty and that his back improved.  He indicated that he had back problems off-and-on until 1996/1997 when they began to get worse.  (See December 2008 VA QTC examination report). 

The Veteran is competent to report the onset, nature, and extent of his symptoms, and that, while there are no medical records documenting complaints or treatment for low back problems from 1983 to 1989, the Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Layno v. Brown, 6 Vet. App. 465 (1994); Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

Because the August 2013 VA opinion does not take into account the Veteran's report of continuity of low back and left shoulder symptomatology, it is deemed inadequate, thereby necessitating another remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the medical professional who provided the August 2013 VA opinion regarding the Veteran's left shoulder and lumbosacral spine to review the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, including a copy of this REMAND, and provide an addendum opinion. 
   
 If the August 2013 VA examiner is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.
   
 a. The examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current left shoulder strain was incurred in or is otherwise related to his military service, including the left shoulder strain and diagnosis of left shoulder tendinitis shown in September 1989.
   
b. The examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current DJD of the lumbar spine was incurred in or is otherwise related to his military service, including June to September 1983 reports disclosing treatment for low back pain, diagnosis of possible muscle strain and placement on a limited profile (no lifting over 10 pounds).  
   
c. In addressing the above, the VA examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions of continued low back/lumbar spine pain since service.  See VA Form 21-4138, Statement in Support of Claim, received into the Veteran's electronic record on April 17, 2009; September 2010 T. at pgs. 6, 11); see also a November 2007 report, prepared by Arrowhead Clinic, reflecting that the Veteran complained of having had low back pain for two (2) weeks after lifting at work; March 2008 VA treatment note reflecting that the Veteran reported having insidious left shoulder pain that had its onset seven (7) days previously; and December 2008 examination report, wherein the Veteran indicated that he had injured his left shoulder in the 1980s and that it was "fine" until 2007 when he started to have symptoms.  During this same examination, the related that he had injured his low back in 1983, was placed on limited duty and that he had problems off-and-on until 1996/1997 when they began to get worse.
 
The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's report of persistent/recurrent left shoulder and low back pain since service.

A rationale must be provided for each opinion offered. 
The physician should set forth all examination findings in a printed (typewritten) report.

2.  Readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since an October 2013 SSOC, and afford them the appropriate time period for response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

